DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.

Response to Arguments

Applicants' arguments, filed October 21, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

A new grounds of rejection is set forth below, although many of the same references are still used in this rejection. The arguments regarding those references are addressed below.
Applicants traverse the previous rejection on the grounds that zinc gluconate in Garnier is identified as one of the potential sebum-regulating agents or anti-bacterial agents that may be employed. The mentions in a SPF+ anti-acne sun cream or sun spray in amounts of 0-1%. All of these are in compositions for topical application and there are no other mentions of the use of ingredient amounts elsewhere. The claimed composition is orally administered and given the mass of the composition claimed, the lowest percent of zinc gluconate in the claimed composition is 2.22%.
These arguments are unpersuasive. The teachings of the prior art are not limited to the examples and while the exemplary formulas comprising zinc gluconate are topical, the nutraceutical compositions of Garnier can also be taken orally (e.g., last sentence of abstract and ¶ [0116]). The primary reference Murad discloses that the zinc compound in the oral formulation can be any zinc compound or pharmaceutically acceptable salt thereof with a most preferable amount of about 15 – 56 mg (col 5, ln 38 – 57), a genus which includes the organic acids acid (col 9, ln 65 – col 10, ln 18), but zinc gluconate is not specifically disclosed. That deficiency is remedied by Garnier et al., which is not relied on to teach the amounts of zinc present in the oral formulation, which are disclosed by Murad, but rather to explicitly disclose that zinc gluconate is an organic acid of zinc that can be included in topical or oral anti-acne compositions and thus can be used in the formulations disclosed by Murad.

These arguments are unpersuasive. Arguments or statements without factual support are mere allegations and are not found persuasive. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness) (MPEP 2145). The cited statements are conclusions as to the effects of the claimed composition as no evidence in support of the conclusions stated in the cited sections is of record in the instant application. Please see MPEP 
	Regarding Dar, Applicants argue that the disclosure of this document is merely 2 pages that cite a list of ingredients for a topical cream for acne, with no amounts ot anything else. Dar does not teach or disclose all of the features of claim 1 and the amount of this ingredient is critical.
These arguments are unpersuasive. These arguments do not address the teachings of Murad, which discloses that the vitamin E source is present in amounts ranging from about 1 – 30 weight percent with a unit dose comprising typically being about 40 – 65 mg (col 8, ln 23 – 33) and the oral administration of such compositions to treat acne. One cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As 111 IU is 50 mg of dl-alpha-tocopheryl acetate and 400 IU is 180 mg dl-alpha-tocopheryl acetate (see paragraph bridging p 7 and 8 of Vitamin E Fact Sheet for Medical Professionals, updated March 26, 2021), the claimed range of about 40 to about 60 IU would convert to a range of 18 – 27 mg or 2 to about 4 weight percent (given the range of 700 – 900 mg total of composition). As no data from comparisons of the claimed composition with the closest prior art is of record, the evidence of record in this case does not establish the criticality of the use of dl-alpha-tocopheryl acetate in the claimed amounts. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US 5,962,517) in view of Dar (CA 2680502), Garnier et al. (US 2012/0121725), Nybom et al. (Proc VIth IS on Rose Research and Cultivation, 2013) and Keri (Ped Annal, 2006).
Murad discloses a pharmaceutical composition for the treatment of acne with an acne reduction component that can also contain additional ingredients such as a vitamin C source, a vitamin B3 source and a vitamin E source and methods of treating acne by administering the pharmaceutical composition in a therapeutically effective amount to reduce the incidence of acne (whole document, e.g., abstract). The invention also relates to a method of treating acne by orally administering the composition in an amount therapeutically effective to reduce the redness and blemishes associated with acne (col 4, ln 47 – 55). The composition can be administered as a tablet or capsule having about 1 to about 2,500 mg of the composition contained therein with the amount being about 800 – to about 1600 mg in a more preferred embodiment (col 4, ln 56 – 62). 
The presence of dl-alpha-tocopherol acetate and zinc gluconate is not disclosed.
Dar discloses a benzoyl peroxide free acne treatment solution that comprises, among other ingredients, retinyl acetate, ascorbic acid, dl-alpha-tocopherol acetate, niacinamide, pyridoxine hydrochloride and cupric oxide ([Para 1]).
Garnier et al. discloses a composition for treating or preventing acne that comprises a peptide and oside extract of the Schizandra fruit and excipient that can be applied to the affected areas of the skin or administered orally (whole document, e.g., abstract). The composition can further comprise at least one anti-acne compounds such as sebum-regulating agent, an antibacterial agent or an antifungal (¶ [0082]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use ingredients such as zinc gluconate and dl-alpha-tocopherol acetate as the sources of the zinc and vitamin E as disclosed Dar and Garnier et al. in the oral anti-acne compositions of Murad and to administer the composition to a subject in an amount effective to treat acne. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art teaches various sources of the various vitamins and minerals that are suitable for use in compositions with anti-acne activity. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of acne treatment, which as disclosed by Murad depends on factors such as sensitivity and response of the subject, the administration route, dosing 
The presence of rose hip extract and copper in the composition are not disclosed.
Nybom et al. discloses the bioactive components of rosehips varies depending on the species (p 138, ¶ 2). However, they have very high levels of antioxidant compounds, mainly polyphenols, but also carotenoids and vitamins B, C and E (abstract). Rose hips contain vitamin C, vitamin E and tocopherols, vitamin B9 and carotenoids (p 139) and minerals including calcium, phosphorous, potassium, magnesium, manganese and zinc (p 150, ¶ 3). An extract derived exclusively from the seeds has been used to reduce the symptoms of eczema and acne and is appreciated in the cosmetic industry due to its skin rejuvenating properties that is presumably due to that all-trans-retinoic acid present (p 142, ¶ 5). The oil retains a high level of antioxidative capacity despite an extraction process which often requires high temperatures, making it superior to other plant-derived skin salves (p 142, ¶ 5). 
Keri discloses that the oral acne treatment NICOMIDE® containing nicotinamide, zinc oxide, cupric oxide and folic acid has been approved for the treatment of acne 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cupric oxide and rose hips extract into the orally administered acne treatment disclosed by Murad, Dar and Garnier et al. and administer the resulting composition to a subject to treat acne. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because cupric oxide and rose hips extract are known in the art to have anti-acne and skin rejuvenating effects. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of acne treatment particularly when the rose hips contain a variety of vitamins and minerals that are also taught in the art as desirable for inclusion in the anti-acne composition. 
	
Claims 1, 2, 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murad, Dar, Garnier et al., Nybom et al. and Keri as applied to claims 1, 4, 5, 11 and 12 above, .
Murad, Dar, Garnier et al., Nybom et al. and Keri are discussed above.
The presence of about 400 to about 600 mg vitamin B3 is not disclosed.
Shalita et al. discloses the administration NICAZEL® to patients suffering from inflammatory acne who were supplied with oral tablets that comprised nicotinamide, azelaic acid, zinc, pyridoxine, copper and folic acid (p 1429, bottom half of col 2). As indicated by the product label (p 1), each oral NICAZEL® tablet comprises 600 mg of nicotinamide (vitamin B3) and 1.5 mg of cupric oxide. As shown in tables 2 and 3 on p 1431, 87% of subjects reported improvement in inflammatory acne lesions after 4 weeks with 62% seeing at least moderate improvement after only 4 weeks (p 1430, col 1, ¶ 5). Further benefit was shown at 8 weeks with 76% rating their improvement as moderate or better (p 1430, col 2, ¶ 1). 84% of subjects reported at least moderate improvement in their appearance after 4 weeks with further improvements notes after 8 weeks (p 1430, col 2, ¶¶ 2 – 3). Previous studies have also shown significant efficacy in inflammatory lesion reduction with oral and topical nicotinamide (p 1432, col 1, ¶ 4).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate much higher amounts of vitamin B3 such as the 600 mg nicotinamide into the oral acne medication of Murad, Dar, Garnier et al., Nybom et al. and Keri.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Shalita et al. discloses that oral administration of NICAZEL®, that comprises 600 mg of nicotinamide, treats acne. “It is prima facie obvious to combine MPEP 2144.06. The amounts of vitamin B3 in the oral acne compositions disclosed by Murad are lower than that used in Shalita et al., but Shalita et al. discloses that oral tablets comprising 600 mg of nicotinamide are efficacious in treating acne.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618